AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Shef:t I



                                           UNITED STATES DISTRICT COURT
                                                          Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
                        JEREMY WILLETT                                     )
                                                                           )      Case Number: DPAE2: 17CR00509-001
                                                                           )      USM Number: 76280-066
                                                                           )
                                                                           )        Natasha Taylor-Smith, Esq .
                                                                           )       Defendant's Attorney
THE DEFENDANT:
ltl pleaded guilty to count(s)          1 and 2
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended               Count
18:924(a)(1 )(A)                   False statements to a federal firearms dealer                            4/19/2017                      1

18:922(d) and 924(a)(2)            Transferring a firearm to a convicted felon                              4/19/2017                      2



       The defendant is sentenced as provided in pages 2 through          _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                 Dis     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          2/19/2020
                                                                         Date oflmposition of Judgment

                 N tA ht~ k              Iq   '(   br -S~J,,11 ,()d. Ce,-.µ.W{

                                     (?~ s ~-QI,-, , v1 sf o   L~)       Signature of Judge




                \/1 -), /llll v1fr5 ~ /                   C~)                    Gerald Austin McHugh , United States District Judge
                                                                         Name and Title of Judge

                Q~.e1vl
                                                                         Date




                                                                                                                                                   I
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 4-Probation
                                                                                                      Judgment   Page   - ~2-   of      6
 DEFENDANT: JEREMY WILLETT
 CASE NUMBER: DPAE2: 17CR00509-001
                                                             PROBATION

 You are hereby sentenced to probation for a term of:
      5 years on Counts 1 and 2, such terms to run concurrently.




                                                      MANDATORY CONDITIONS
 I.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4.   ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   D You must participate in an approved program for domestic violence. (check if applicable)
 7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 4A - Probation

                                                                                                   Judgment- Page   - -~3_ _    of   - -~ 6~ - -
DEFENDAN'f: JEREMY WILLETT
CASE NUMBER: DPAE2: 17CR00509-001

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 2458 (Rev. 09/ 19)   Judgment in a Crimi nal Case
                        Sheet 4D - Probation
                                                                                            Judgment- Page _   _,_
                                                                                                               4_    of     6
DEFENDANT: JEREMY WILLETT
CASE NUMB"'ER: DPAE2: 17CR00509-001

                                            SPECIAL CONDITIONS OF SUPERVISION


 The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
 such program until satisfactorily discharged .

 The defendant shall perform 40 hours of community service as directed by the U.S. Probation Office.

 The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
 rules of any such program until satisfactorily discharged.

 The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation, or
 employment skills in order to develop or improve skills needed to obtain and maintain gainful employment. The defendant
 shall remain in any recommended program until completed or until such time as the defendant is released from attendance
 by the probation officer.

 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
 tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful monthly statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer. The defendant shall not encumber or liquidate interest in any assets unless he has the express
 approval of the Court.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment -   Page _ _5
                                                                                                                          ~_     of       6
 DEFENDANT: JEREMY WILLETT
 CASE NUMBER: DPAE2: 17CR00509-001
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                Restitution               Fine                AVAA Assessment*              JVTA Assessment**
TOTALS            $ 200.00                  $ 0.00                 $ 0.00                  $ 0.00                     $   0.00


 0    The determination of restitution is deferred until _ _ _ _ _ · An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is patd.

 Name of Payee                                                 Total Loss***               Restitution Ordered        Priority or Percentage




 TOTALS                               $ - - - - - - - -0.00                    $                    0.00
                                                        --                         ----------

 0     Restitution amount ordered pursuant to plea agreement $
                                                                        ----------
 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       O the interest requirement is waived for the            D fine     D restitution.
       D    the interest requirement for the        O fine       O restitution is modified as follows:

 * Amy Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.                                 .                        .
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 1 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment- Page _   _,._6_   of    6
 DEFENDANT JEREMY WILLETT
 CASE NUMBER: DPAE2: 17CR00509-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ~    Lump sum payment of$           200 .00            due immediately, balance due


            □     not later than                                  , or
            □     in accordance with
                                         □    C,
                                                     □   D,
                                                              □    E, or     D F below; or
 B    □ Payment to begin immediately (may be combined with                 □ c,     D D, or    D F below); or
C     D Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence_ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    □     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                        if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      One (1) Taurus, Model PT740 Slim, .40 caliber semi-automatic pistol, serial number SDT14765, and one (1) box of 50
      rounds of Magtech .40 caliber ammunition.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
(5) fine P.rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
